981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Anthony GRANDISON, Defendant-Appellant.
No. 92-7014.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 21, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-83-200-HM)
Anthony Grandison, Appellant Pro Se.
Juliet Ann Eurich, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
Affirmed.
Before WILKINS and NIEMEYER,* Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Anthony Grandison appeals from the district court's order denying Grandison's motion to correct his sentence.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Grandison, No. CR-83-200-HM (D. Md. July 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Niemeyer did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)


*
 We have treated the motion as one under 28 U.S.C.s 2255 (1988).   See United States v. Santora, 711 F.2d 41, 42 (5th Cir. 1983)